                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
EMR                                                 271 Cadman Plaza East
                                                    Brooklyn, New York 11201



                                                    December 11, 2020

By ECF

The Honorable Roslynn R. Mauskopf
Chief United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     United States v. Amaury Abreu, et al.
                      Criminal Docket No. 20-433 (RRM)

Dear Judge Mauskopf:

                Pursuant to the Court’s December 2, 2020 Order, the government respectfully
submits this joint letter to advise the Court that all parties consent to conducting the December
18, 2020 status conference remotely by telephone conference. The government respectfully
submits that, given the parties’ consent, a remote sentencing by telephone conference in this
case is permitted by the Court’s December 3, 2020 Administrative Order Number 2020-26-1 and
by the CARES Act.


                                                    Respectfully submitted,

                                                    SETH D. DUCHARME
                                                    Acting United States Attorney

                                            By:          /s/
                                                    Erin Reid
                                                    Assistant U.S. Attorney
                                                    718-254-6361
cc:    Counsel of record (by ECF)
       Clerk of Court (RRM) (by ECF)
